Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 3, 2016                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  153202

  IN RE SCHMIDT
  __________________________________
  JAMES EDWARD SCHMIDT,

                 Plaintiff-Appellant,

  v                                                                  SC: 153202
                                                                     CoA: 329703
  KALKASKA CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________

               On order of the Chief Justice, plaintiff-appellant having failed to
  acknowledge an obligation to pay the $375.00 filing fee in installments as required by the
  order of March 25, 2016, the Clerk of the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 3, 2016
           jam
                                                                                Clerk